Title: Orders, 4 May 1756
From: Washington, George
To: 



Dartmouth.
Winchester: Tuesday, May 4th 1756.

As Colonel Washington has received certain advice of the Militia of some of the adjacent counties, being on their march near this place—It has prevented his going out with the party ordered yesterday—and those orders are countermanded.
The eldest Captain, six Subalterns, six Sergeants, one Drummer, and one hundred rank and file, are to march immediately upon the scout. The Captain to wait upon Colonel Washington for his orders.
The following prices are fixed for the necessaries delivered the Soldiers—vizt

               
                  A Blanket
                  £ 10.
               
               
                  A Shirt
                  10.
               
               
                  A pair of shoes
                  8.
               
               
                  A pr of Stockings
                  3.
               
               
                  A Hat
                  2.6.
               
            
These articles being better in their kind than usual, are calculated at the lowest prices. The Guard is reduced to a Sergeants Command.
